Case 20-30049   Doc 1   Filed 01/15/20 Entered 01/15/20 16:27:37   Desc Main
                          Document     Page 1 of 10
Case 20-30049   Doc 1   Filed 01/15/20 Entered 01/15/20 16:27:37   Desc Main
                          Document     Page 2 of 10
Case 20-30049   Doc 1   Filed 01/15/20 Entered 01/15/20 16:27:37   Desc Main
                          Document     Page 3 of 10
Case 20-30049   Doc 1   Filed 01/15/20 Entered 01/15/20 16:27:37   Desc Main
                          Document     Page 4 of 10
Case 20-30049   Doc 1   Filed 01/15/20 Entered 01/15/20 16:27:37   Desc Main
                          Document     Page 5 of 10
Case 20-30049   Doc 1   Filed 01/15/20 Entered 01/15/20 16:27:37   Desc Main
                          Document     Page 6 of 10
Case 20-30049   Doc 1   Filed 01/15/20 Entered 01/15/20 16:27:37   Desc Main
                          Document     Page 7 of 10
Case 20-30049   Doc 1   Filed 01/15/20 Entered 01/15/20 16:27:37   Desc Main
                          Document     Page 8 of 10
Case 20-30049   Doc 1   Filed 01/15/20 Entered 01/15/20 16:27:37   Desc Main
                          Document     Page 9 of 10
Case 20-30049   Doc 1   Filed 01/15/20 Entered 01/15/20 16:27:37   Desc Main
                         Document     Page 10 of 10
